Citation Nr: 0121060	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  01-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to increased rating for bilateral flatfoot, 
currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his Nephew


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis Indiana, which awarded an increased 10 
percent rating for bilateral flatfoot.

The Board notes that in the veteran's substantive appeal, VA 
Form 9, received at the RO in December 2000, he indicated 
that he wanted a BVA hearing at a local VA office before a 
Member of the Board.  Attached to that substantive appeal is 
a yellow sheet listing the four types of hearings available.  
On that sheet, the veteran only checked off the blank for a 
local hearing with an RO hearing officer.  He was 
subsequently scheduled for an RO hearing, which was held in 
March 2001 (the transcript is in the record).  A note to the 
file dated in July 2001 indicates that the veteran was 
notified of the availability of a BVA hearing during the 
local hearing, but he did not indicate that he wanted such a 
hearing.  There are no other outstanding hearing requests of 
record.  As such, the Board will proceed with appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's flatfoot, acquired, bilateral is productive 
of subjective complaints of swelling, burning, and pain on 
standing and walking; there is no medical evidence of marked 
deformity, callosities, or swelling on use.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
flatfoot, acquired, bilateral have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected bilateral 
flatfoot should be rated higher than the current 10 percent 
rating.  Specifically, the veteran asserts that his feet are 
swollen and burn when he stands or walks.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that, while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ( when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the claims file appears to contain all 
relevant service medical records, and the veteran was 
afforded a VA examination in August 2000.  There is no 
indication in the file that there are additional relevant 
records that have not yet been associated with the claims 
file.  As such, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
November 1998 rating decision, the veteran was granted 
service connection for flatfoot, acquired, bilateral, and 
received a noncompensable rating, effective from May 1998.  
That decision was based on evidence that included the 
veteran's service medical records, which showed the veteran 
entering service with no abnormalities noted in relation to 
his feet, and which showed in-service diagnosis and treatment 
for pes planus.  That decision also included outpatient 
treatment records from the VA medical center in Marion, 
Indiana, from September 1993 to March 1998, which showed 
complaints of some swelling noted during treatments for 
diabetic foot care.

In July 2000, the veteran filed a claim for an increased 
rating.  In a September 2000 rating decision, the RO awarded 
a 10 percent rating for the veteran's bilateral flatfoot, 
effective from July 2000.  That decision was based on 
evidence that included findings in an August 2000 VA 
examination report, which reflected subjective complaints of 
pain in both feet, and objective observations of normal range 
of motion in the ankles, unsteady gait, and difficulty in 
squatting and rising on the toes; and a diagnosis of pes 
planus.  Additionally, outpatient treatment records from the 
VA medical center in Marion Indiana dated July 1999 to July 
2000 showed complaint of instability, request for orthotics; 
and findings of neuropathy tinea pedis and complications of 
diabetes.  The veteran disagreed with the September 2000 
rating decision, and initiated this appeal.  Essentially, the 
veteran maintains that the 10 percent rating does not 
accurately reflect the level of impairment caused by his 
flatfoot, acquired, bilateral.  

The veteran is presently assigned a 10 percent rating for 
bilateral flatfoot, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, under which a 10 percent rating is assigned for 
moderate symptoms, reflecting weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  The Board also notes that under this diagnostic 
code, the next higher rating of 30 percent is available for 
bilateral flatfoot manifesting severe symptoms, including 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned 10 percent rating is proper, and 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent at this time.  

Reviewing the more recent evidence of record reveals the 
following.  VA outpatient treatment records dated from July 
1999 to July 2000 show no specific discussion of the 
veteran's bilateral flatfoot, although there are some 
complaints of a lack of ankle stability.  Examinations during 
this period revealed decreased sensation, pain and burning in 
the feet, peeling skin, absence of calluses, edema, or open 
lesions.  Diagnoses included onychocryptosis, neuropathy 
secondary to diabetes, bunions, and tinea pedis.  

The report of a VA examination conducted in August 2000 shows 
complaints of "some pain" in both feet, but greater in the 
left.  This pain increases on walking or standing.  Physical 
examination revealed normal range of motion in the ankles, 
swelling of the feet, edema of the toes, an unsteady gait, 
difficulty in squatting and raising on the toes, and a 
foreign metallic body lodged in the left foot, revealed by 
previous x-ray.  Diagnosis revealed pes planus, mild ingrown 
toenails, degenerative joint disease, a small calcaneal spur 
on the left foot, and dermatophytosis of the toenails.

In December 2000, the veteran was afforded a hearing before 
the RO hearing officer.  At the hearing, the veteran 
testified to numbness, pain, burning and swelling of his 
feet.  He also testified to the absence of sores and calluses 
on his feet.  He stated that he has trouble walking, and 
would not be able to walk as far as a block.  He stated that 
orthotics help, but that he still experiences some 
instability with them.  The veteran testified to receiving 
regular foot care, associated with his diabetes.  

In view of the evidence presented, the Board finds that the 
veteran's flatfoot, acquired, bilateral is properly rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which prescribes a 10 percent rating for moderate 
symptoms, manifested by weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In 
making this finding, the Board notes that there is no 
evidence to show "marked deformity," such as pronation or 
abduction, as is characteristic of a disability warranting a 
30 percent rating.  Similarly, although the evidence shows 
the presence of "some pain," there is no evidence of 
"accentuated" pain on manipulation or use, or pain greater 
than that contemplated by the "moderate" categorization of 
symptomatology characteristic of the current 10 percent 
rating.  There is also no evidence of callosities 
characteristic of a disability warranting a 30 percent 
rating.  In fact, the outpatient records from July 1999 to 
July 2000 showed an absence of calluses.  Finally, although 
some swelling was noted during the August 2000 VA examination 
for aid and attendance benefits, the characteristics 
associated with a 30 percent rating specify "swelling on 
use".  The evidence contains no finding of swelling that is 
specifically associated with walking or use of the veteran's 
feet, as opposed to a general persistent swelling.  It is 
also noted that this swelling was presented in the context of 
several other disorders, including diabetes, arteriosclerotic 
heart disease, ingrown toenails, degenerative joint disease, 
tinea pedis, and a notation of a foreign metallic object 
lodged in the veteran's foot.  No finding or inference was 
made in the medical evidence, to link this swelling to any 
particular diagnosed disability.  Moreover, the August 2000 
examination specifically for the feet was negative for any 
evidence of swelling, other than edema in the toes.  The 
Board finds insufficient medical evidence to establish a 
relationship between the noted swelling and the veteran's 
flatfoot, acquired, bilateral.  In short, the Board finds 
that the veteran's symptomatology most closely approximates 
the criteria for the currently assigned 10 percent rating 
under DC 5276, and there is no basis for a higher rating at 
this time.  The Board finds that this rating adequately 
contemplates the veteran's complaints of pain and soreness.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's bilateral 
flatfoot disability, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected bilateral flatfoot has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for bilateral 
flatfoot, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

